                   Case 20-11177-KBO            Doc 25       Filed 05/21/20         Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
AKORN, INC., et al.,1                                             ) Case No. 20-11177 (KBO)
                                                                  )
                                   Debtors.                       ) (Joint Administration Requested)
                                                                  )

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Dan Latona of Kirkland & Ellis LLP and Kirkland & Ellis
International LLP, 300 North LaSalle Street, Chicago, Illinois 60654 to represent the above-
captioned debtors and debtors in possession in the above-captioned cases.

Dated: May 21, 2020
Wilmington, Delaware                                  /s/ Paul N. Heath
                                                      Paul N. Heath (No. 3704)
                                                      RICHARDS, LAYTON & FINGER, P.A.
                                                      One Rodney Square
                                                      920 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 651-7700
                                                      Facsimile:     (302) 651-7701
                                                      Email:         heath@rlf.com




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
    Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
    Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
    Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
    Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
    and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
    Lake Forest, Illinois 60045.



RLF1 23431781v.1
                   Case 20-11177-KBO     Doc 25     Filed 05/21/20     Page 2 of 2




           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Illinois and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with the Revised Standing Order for District Fund effective September
1, 2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for the
District Court.

Dated: May 21, 2020                    /s/ Dan Latona
                                       Dan Latona
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200
                                       Email:         dan.latona@kirkland.com




                                ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




RLF1 23431781v.1
